The Honorable Bynum Gibson State Representative 312 South Main Dermott, AR  71638
Dear Representative Gibson:
This is in response to your request for an opinion on the following question:
  What obligation, if any, does the Chicot County Sheriff have to keep open, operate, or maintain a separate jail facility?
You note in your correspondence that a regional correctional facility is being built at Dermott, and that the facility will supposedly take care of county and city prisoners, as well as state prisoners.
It is my opinion that the sheriff has no obligation to maintain a separate jail facility under these circumstances.  It should be noted in this regard that the former section of the Arkansas Code concerning the location of county jails was repealed during the 1987 regular legislative session.  See Acts 1987, No. 881, 2, repealing A.C.A. 12-41-501.1  Thus, while it is clear that the county, acting through the quorum court, must make provision for "the custody of persons accused or convicted of crimes", (A.C.A.14-14-802(a)(2), the maintenance of a "common jail in each county . . . to be located at the [county seat]" is no longer required. Nor does there appear to be any separate authority or requirement in this regard.
In may therefore be concluded that the sheriff has no obligation to operate or maintain a separate jail facility, so long as the county has made provision for these necessary services, in accordance with A.C.A. 14-14-802, supra.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1  Section 12-41-501 stated:  "There shall be kept, in good and sufficient condition and repair, a common jail in each county in this state, to be located at the seat of justice of the county."